Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  October 24, 2017                                                    Stephen J. Markman,
                                                                                 Chief Justice

  155571-7                                                                  Brian K. Zahra
                                                                    Bridget M. McCormack
                                                                          David F. Viviano
                                                                      Richard H. Bernstein
  DORIS COLLINS, ROBIN PLEASANT, and                                         Joan L. Larsen
  JASON PHINISEE,                                                         Kurtis T. Wilder,
            Plaintiffs-Appellees,                                                     Justices

  v                                            SC: 155571
                                               COA: 334792
                                               Ct of Claims: 2016-000115-MZ
  CITY OF FLINT, DAYNE WALLING, and
  HOWARD CROFT,
             Defendants-Appellants,
  and
  DARNELL EARLY,
           Defendant,
  and
  STATE OF MICHIGAN,
             Intervening Party.
  _________________________________________/
  ERMA LEE VALE,
           Plaintiff-Appellee,
  v                                            SC: 155572
                                               COA: 334793
                                               Ct of Claims: 2016-000116-MK
  CITY OF FLINT,
             Defendant-Appellant,
  and
  STATE OF MICHIGAN,
             Intervening Party.
  _________________________________________/
  FAYLENA MORRIS, Guardian/Conservator of
  HODGES MORRIS,
           Plaintiff-Appellee,
  v                                            SC: 155573
                                               COA: 334794
                                               Ct of Claims: 2016-000144-MZ
  MICHAEL GLASGOW and CITY OF FLINT,
           Defendants-Appellants,
  and
  DARNELL EARLY,
           Defendant,
  and
  STATE OF MICHIGAN,
                                                                            2

           Intervening Party.
_________________________________________/
QUALIMETRA TEAT, Next Friend of
AAMIYAH TEAT and BRYANT TEAT,
         Plaintiff-Appellee,
v                                            SC: 155574
                                             COA: 334795
                                             Ct of Claims: 2016-000145-MZ
MICHAEL GLASGOW and CITY OF FLINT,
         Defendants-Appellants,
and
DARNELL EARLY,
         Defendant,
and
STATE OF MICHIGAN,
           Intervening Party.
_________________________________________/
EBONY MILLER MARSHALL, Next Friend of
LATERRENCE MILLER and JERRIONA
MILLER,
         Plaintiff-Appellee,
v                                            SC: 155575
                                             COA: 334796
                                             Ct of Claims: 2016-000146-MZ
MICHAEL GLASGOW and CITY OF FLINT,
         Defendants-Appellants,
and
DARNELL EARLY,
         Defendant,
and
STATE OF MICHIGAN,
           Intervening Party.
_________________________________________/
                                                                                                              3


CHRISTOPHER STRILER,
         Plaintiff-Appellee,
v                                                                SC: 155576
                                                                 COA: 334797
                                                                 Ct of Claims: 2016-000174-MZ
MICHAEL GLASGOW and CITY OF FLINT,
         Defendants-Appellants,
and
DARNELL EARLY,
         Defendant,
and
STATE OF MICHIGAN,
           Intervening Party.
_________________________________________/
ASHLEY JEAN BUSH, Next Friend of ISAIAH
BUSH and McKINLEY JERKE,
          Plaintiff-Appellee,
v                                                                SC: 155577
                                                                 COA: 334798
                                                                 Ct of Claims: 2016-000186-MZ
MICHAEL GLASGOW and CITY OF FLINT,
         Defendants-Appellants,
and
DARNELL EARLY,
         Defendant,
and
STATE OF MICHIGAN,
           Intervening Party.
_________________________________________/

       On order of the Court, the application for leave to appeal the February 21, 2017
orders of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.

       MARKMAN, C.J., and ZAHRA and WILDER, JJ., would remand this case to the
Court of Appeals.



                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 24, 2017
       t1017
                                                                            Clerk